TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00454-CR




                                   Jerry Lee Berry, Sr., Appellant

                                                     v.

                                     The State of Texas, Appellee


           FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
              NO. 53,292, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING




                Appellant Jerry Lee Berry, Sr., pleaded guilty to evading arrest with a motor vehicle. See

Tex. Pen. Code Ann. ' 38.04 (West Supp. 2003). The district court adjudged him guilty and assessed

punishment at incarceration in a state jail for two years. See id. ' 38.04(b)(2).

                Appellant=s court-appointed attorney filed a brief concluding that the appeal is frivolous and

without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by

presenting a professional evaluation of the record demonstrating why there are no arguable grounds to be

advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.

App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). A copy of

counsel=s brief was delivered to appellant, and appellant was advised of his right to examine the appellate

record and to file a pro se brief. No pro se brief has been filed.
                 We have reviewed the record and counsel=s brief and agree that the appeal is frivolous and

without merit. We find nothing in the record that might arguably support the appeal. Counsel=s motion to

withdraw is granted.

                 The judgment of conviction is affirmed.




                                                 Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Affirmed

Filed: December 12, 2002

Do Not Publish




                                                     2